Case 8:20-cr-00160-CEH-TGW Document1 Filed 04/24/20 Page 1 of 8 PagelD 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

 

 

 

United States of America )
V. )

) Case N

Antonio Marroquin (a/k/a "Jesus Guzman"), and ) 8 § 20 i
David Loyde ) J ] A j Q TG
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 23, 2020 in the county of Manatee in the
Middle District of Florida , the defendant(s) violated:
Code Section Offense Description

21 U.S.C. §§ 846 and 841(b)(1)(A) conspiracy to possess with intent to distribute five kilograms or more of
cocaine

This criminal complaint is based on these facts:

See Attached Affidavit

@ Continued on the attached sheet.

Fo

Cc omplainant’ 's signature

Brian Steele, Special Agent, DEA

 

Printed name and title

Sworn to before me and signed in my presence.

Date: Opt we AOA rma DWAR.

 

Judge 's signature

City and state: Tampa, Florida Thomas G. Wilson, U.S. Magistrate Judge
Printed name and title
Case 8:20-cr-00160-CEH-TGW Document1 Filed 04/24/20 Page 2 of 8 PagelD 2

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Brian Steele, being duly sworn, attest to the following:
Introduction and Agent Background

1, I am a special agent with the Drug Enforcement Administration (DEA),
and I have been a DEA special agent since March 2017. I am currently assigned to
the DEA Tampa District Office in the Middle District of Florida. My duties as a
special agent include the investigation of drug-trafficking organizations and their
various criminal activities.

2. This affidavit is being submitted in support of a criminal complaint
charging Antonio MARROQUIN and David LOYDE with conspiring to possess
with intent to distribute five kilograms or more of cocaine, in violation of 21 U.S.C
§§ 846 and 841(b)(1)(A).

3. This affidavit does not contain all of the information I know about this
investigation, but merely provides probable cause to issue a warrant for the
defendants’ arrests. I have participated in the investigation described below, and I
am familiar with the information contained in this affidavit through my personal
knowledge and through information learned from others during the course of this
investigation.

Background of Investigation

4, Antonio MARROQUIN (a/k/a Jesus “Jessie” Guzman), in 2011, was

convicted, in the Middle District of Florida, for conspiracy to possess with intent to

distribute five kilograms or more of cocaine, in case number 8:10-cr-197-T-30MAP.
Case 8:20-cr-00160-CEH-TGW Document1 Filed 04/24/20 Page 3 of 8 PagelD 3

He was sentenced to 60 months’ imprisonment. See CM-ECF Doc. 50. He completed
a term of supervised release in early 2020.

5. Since early 2019, the DEA Tampa District Office and the Manatee
County Sheriffs Office have been conducting an investigation into a drug-trafficking
organization operating in the Middle District of Florida. During the course of this
investigation, law-enforcement officers learned that MARROQUIN was a member
of this DTO.

6. As part of this investigation, on February 20, 2020, officers executed a
federal search warrant at Marroquin’s home in Myakka City, Florida.
MARROQUIN was at the house when officers arrived, and during the search
officers found approximately $111,000 in cash in an underground compartment.
Also during the search, officers conducted a Mirandized interview with Marroquin.
In that interview, MARROQUIN told officers that he was a drug trafficker who
bought and re-sold kilogram-sized quantities of cocaine.

Statement of Probable Cause

7. In the days before April 23, 2020, and on April 23, 2020, law-

enforcement officers consensually monitored phone calls between a confidential

informant and MARROQUIN.! In those calls, the CI and MARROQUIN discussed

 

' The confidential informant has multiple felony arrests, to include arrests for resisting an
officer without violence, sale of methamphetamine, and conspiracy to possess with the
intent to distribute methamphetamine. The CI has not been paid for his/her work with law
enforcement. He/she is also a subject of a DEA drug investigation, and he/she is working
with law enforcement in the hopes of receiving consideration for his/her own criminal
conduct.
Case 8:20-cr-00160-CEH-TGW Document1 Filed 04/24/20 Page 4 of 8 PagelD 4

a pending cocaine transaction. More specifically, MARROQUIN agreed with the CI

to purchase from him/her three kilograms of cocaine in exchange for $87,000.

MARROQUIN also agreed to accept two additional kilograms of cocaine on

consignment.

8.

Here are excerpts of some of the communications between

MARROQUIN (“AM”) and the CI (“CI”):

CI:

AM:

CI:

CI:

AM:

CI:

CI:

CI:

Apnil 21, 2020, at approximately 5:43 p.m.
Thursday, dude. Thursday for sure.
Thursday?
Yup.
That’s good, that’s good.

But it’s only a dime so just let me know how many to set aside for you
and I'll do it.

Like three or four, whatever you can.

Well, you, you tell me. You can pay for three and I lend you two for
about a week or something. Like four, five days.

That’s fine.
Can you do it?
Yeah.

It’s just that they want me to give something to that one so he can head
back right away.

Okay, no problem.
Case 8:20-cr-00160-CEH-TGW Document1 Filed 04/24/20 Page 5 of 8 PagelD 5

April 23, 2020 at approximately 4:16 p.m.
AM: Give me a bucket of pickle as well, okay?

CI: Okay, let me - shit, I’m already over here. Huh?

AM: That way it looks better, whenever you meet me.

AM: I’m leaving Ruskin right now, but the thing is [unintelligible] . . . for my
brother to hand over the pickles to my mom.

CI: Yes, yes. I’ll go back right now.

AM: I'll be there by — what time is it now?

Cl = 4:15.

AM: [ll be there at around 5:30.

CI: 5:30, okay. Let me — I’ll go back right now.

9, Based on my training and experience in drug-trafficking investigations,
and based on my specific knowledge of this investigation, I believe that, in these
calls, when MARROQUIN said, “like three or four,” he was referring to three or
four kilograms of cocaine. During the call of April 23, 2020, recounted above,
MARROQUIN requested a bucket of pickles, then said, “that way it looks better.” I
believe that, in this statement, MARROQUIN was telling the CI to bring a bucket of
cucumbers along with the cocaine because he wanted to use the cucumbers to shield
or disguise the cocaine. Later in the call, and in a subsequent call, MARROQUIN
and the CI agreed to meet at 5:30 p.m. at a residence in Myakka City, Florida, to

conduct the intended cocaine transaction.
Case 8:20-cr-00160-CEH-TGW Document1 Filed 04/24/20 Page 6 of 8 PagelID 6

10. Based on these calls and other information, officers concluded that the
CI and MARROQUIN would complete their planned cocaine transaction on April
23, 2020, so on that day officers conducted surveillance of MARROQUIN and
others. Officers also gave the CI five individually wrapped packages of sham cocaine
for the purpose of delivering it to MARROQUIN as the CI and MARROQUIN had
planned. The sham cocaine was placed in a blue bag.

11. Officers monitored the CI as he/she drove to meet MARROQUIN at
their agreed-upon location in Myakka City, Florida. At approximately 6:44 p.m.,
agents observed MARROQUIN arrive at a residence in Myakka City, Florida. He
was a passenger of a black Chevrolet Tahoe; the driver was later identified as
LOYDE. Upon arriving near the residence, surveillance officers observed the Cl
enter the Tahoe while carrying a blue bag. About a minute later MARROQUIN and
the man got out of the Tahoe. A white Hyundai Santa Fe then arrived to the
residence. MARROQUIN got into the front passenger seat of the white Hyundai and
both it and the black Chevrolet Tahoe left the residence.

12. Surveillance officers stayed on both vehicles. The two vehicles traveled
north on US 301 in Parrish, Florida. The Tahoe was in front of the Hyundai.
Manatee County Sheriff's deputies observed that the Tahoe had dark window tint,
and at approximately 7:12 p.m., the deputies conducted a traffic stop of the Tahoe.
The Hyundai increased its speed and continued north past the traffic stop.

13. The driver of the Tahoe, its sole occupant, was identified as LOYDE.

During a subsequent search of the Tahoe, officers found a blue bag, and in it were

5
Case 8:20-cr-00160-CEH-TGW Document1 Filed 04/24/20 Page 7 of 8 PagelD 7

five rectangular objects consistent with size and shape of kilograms of cocaine. This
was the sham cocaine the officers had earlier given the CI for the purpose of selling it
to MARROQUIN. Officers seized the sham cocaine.

14. LOYDE was arrested and advised of his Miranda warnings via a DEA-
issued Miranda card. In their Mirandized interview with LOYDE, officers told
LOYDE that they found cocaine in his vehicle, and when they asked LOYDE where
he got the cocaine, he said, “That’s my stuff right there.” When asked if the cocaine
belonged to MARROQUIN, LOYDE responded, “Those are not his.” LOYDE then
asked for an attorney.

15. Investigators continued to follow the Hyundai. They subsequently
stopped the Hyundai in Wimauma, Florida. MARROQUIN was the front seat
passenger, and he was arrested at the scene. He denied his involvement in the offense

and otherwise elected not to talk to officers.
Case 8:20-cr-00160-CEH-TGW Document1 Filed 04/24/20 Page 8 of 8 PagelD 8

Conclusion
16. To summarize, the facts described above establish probable cause that
Antonio MARROQUIN and David LOYDE conspired with each other to possess
with intent to distribute five kilograms or more of cocaine, in the Middle District of
Florida, violations of 21 U.S.C. §§ 846 and 841(b)(1)(A). I therefore request that the
Court issue warrants to arrest MARROQUIN and LOYDE for this offense.
ZZ EL
“Brian Steele Stecial Agent
U.S. Drug Enforcement Administration

Sworn to and subscribed before me on this “Hay of April, 2020.

Pies Frou.

The Hon. Thomas G. Wilson
United States Magistrate Judge

 
